Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art does not teach or suggest, “determine first memory access information associated with the first memory access request, wherein the first memory access information comprises at least one of a first data value correlation parameter determined based at least in part on the first data bits used to indicate a first raw data value in the first data block and a first inter- demand delay correlation parameter determined based at least in part on a first demand time of the first memory access request,” in the context of the claim.
With respect to independent claim 17, the prior art does not teach or suggest, “determining whether a second data value correlation parameter associated with a second data block targeted by the first previous memory access request indicated in the second memory access information matches the first data value correlation parameter indicated in the first memory access information and a second inter-demand delay correlation parameter determined based at least in part on a second demand time of the first previous memory access request matches the first inter-demand delay correlation parameter indicated in the first memory access information,” in the context of the claim.
With respect to independent claim 24, the prior art does not teach or suggest, “determining the inter-demand delay correlation parameter to be associated with the demand memory access request at least in part by processing a duration between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Michael Krofcheck/Primary Examiner, Art Unit 2138